Per Curtam.
The liability of the defendant was not in 'issue, and the only ground upon which we are urged to make the rule absolute is the inadequacy of the verdict, which was in favor-of the plaintiff, for the sum of $1,137.05.
The injuries sustained by the plaintiff seem to have been-of a severe character, lie was knocked down by tile car of the defendant while he was walking on the sidewalk, the car-skidding from the roadway. The bone of plaintiff’s nose was broken, as was one of his cheek bones; he suffered a-fracture of the ribs, and was injured as well on the other side of his body; one of his teeth was knocked out; another tooth was broken off, and others were loosened; his legs were severely bruised, and he was incapacitated for work for about four months. His loss of wages amounted, approximately, to $350. His medical expenses were $118. His-total loss and expenses was therefore $468, leaving the-amount of the compensation for these conceded injuries only $669, which, under the circumstances, seem to us eutirely inadequate.
Me think the weight of the evidence, which was in nowise-contradicted, warranted a substantial allowance to the plaintiff, as compensation for his injuries, pain and suffering.
This verdict cannot be reconciled with the nncontradicted' testimony, except upon the theory that the jury must have-misconceived its import.
The rule will be made absolute.